                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:          /
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:      I/~/
                                                                                     z_,o

 YASEEN TRAYNOR a/k/a YASEEN
 TRAYLOR, individually and on behalf of all
 other persons similarly situated,
                                                                   19-CV-6941 (RA)
                                Plaintiffs,
                                                                        ORDER
                         V.


 INTERFOCUS INC.,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         On November 22, 2019, the Court gave Plaintiff until December 20, 2019, to move for a

default judgment. To date, Plaintiff has not done so.

         Accordingly, no later than February 7, 2020, Plaintiff shall move for a default judgment,

in accordance with the Court's individual rules, ifhe seeks to do so. If Plaintiff fails to do so, the

Court may dismiss this action for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41.

SO ORDERED.
Dated:      January 31, 2020
            New York, New York

                                                   Ronni Abrams
                                                   United States District Judge
